                   UNITED STATES DISTRICT COURT
                  MIDDLE DISTRICT OF PENNSYLVANIA

KENNETH REICHART,                        :

            Plaintiff                    :   CIVIL ACTION NO. 3:16-0131

      v.                                 :         (JUDGE MANNION)

LUZERNE COUNTY FACILITY’S                :
MEDICAL DEPT., et al.,
                                         :
            Defendants

                               MEMORANDUM

      Pending before the court is the report of Judge Karoline Mehalchick,
which recommends that the pro se plaintiff’s civil rights complaint under 42
U.S.C. §1983, alleging that he was denied proper medical care when he was
confined at Luzerne County Prison, be dismissed pursuant to Federal Rule
of Civil Procedure 41(b) for failure to prosecute and to abide by the court’s
order.1 (Doc. 30). Neither the plaintiff nor the defendants have filed any
objections to Judge Mehalchick’s report. The time within which to file
objections has expired.
      Where no objection is made to a report and recommendation, the court
should, as a matter of good practice, “satisfy itself that there is no clear error
on the face of the record in order to accept the recommendation.”
Fed.R.Civ.P. 72(b), advisory committee notes; see also Univac Dental Co. v.

      1
        It appears that the plaintiff was released from prison in or about
November of 2018. As such, Judge Mehalchick’s report was mailed to the
plaintiff at the address provided by the prison and it was not returned to the
clerk’s office as undeliverable.
Dentsply Intern., Inc., 702 F.Supp.2d 465, 469 (2010) (citing Henderson v.
Carlson, 812 F.2d 874, 878 (3d Cir. 1987) (explaining judges should give
some review to every Report and Recommendation)). Nevertheless, whether
timely objections are made or not, the district court may accept, not accept or
modify, in whole or in part, the findings or recommendations made by the
magistrate judge. 28 U.S.C. §636(b)(1); Local Rule 72.31. Upon review, the
report and recommendation of Judge Mehalchick will be adopted in its
entirety.
      After the plaintiff filed the instant action on January 25, 2016, the court
issued its Standing Practice Order, (Doc. 3), and the plaintiff was directed to
advise the court of any change in his address. Nonetheless, the plaintiff
repeatedly failed to update his address despite the fact that Judge Mehalchick
ordered him to do so and cautioned him that a failure to update his address
may result in a dismissal of his case. (Doc. 24). Further, the plaintiff has not
taken any action in his case, now pending for over three years, to move it
forward. Thus, Judge Mehalchick recommends that plaintiff’s complaint be
dismissed for failure to prosecute and to abide the court’s orders under
Fed.R.Civ.P. 41(b).
      To date, the plaintiff has not taken any further action in his case even
after he was served with Judge Mehalchick’s report. Thus, plaintiff’s conduct
and inaction have indicated a clear intent not to continue with his case, and
without his action, this case cannot proceed. As such, plaintiff’s complaint can


                                       2
be dismissed without an analysis of the six factors identified in Poulis v. State
Farm Fire and Casualty Co., 747 F.2d 863, 868 (3d Cir. 1984). See
Stackhouse v. Mazurkiewicz, 951 F.2d 29, 30 (3d Cir. 1991).
          In Abulkhair v. New Century Financial Services, Inc., 467 Fed.Appx.
151, 153 (3d Cir. 2012), the Third Circuit explained:

          Under Fed.R.Civ.P. 41(b), a district court may dismiss an
          action—either sua sponte or upon a motion—if a plaintiff fails to
          prosecute his case or comply with a court order. See Link v.
          Wabash R.R. Co., 370 U.S. 626, 629-31, 82 S.Ct. 1386 (1962).
          Prior to such a dismissal, a district court ordinarily must balance
          the six factors set forth in Poulis v. State Farm Fire and Casualty
          Co., 747 F.2d 863, 868 (3d Cir. 1984). Where, however, a plaintiff
          refuses to proceed with his case or otherwise makes adjudication
          of his case impossible, a balancing of the Poulis factors is not
          necessary. See Spain v. Gallegos, 26 F.3d 439, 454–55 (3d Cir.
          1994); Guyer v. Beard, 907 F.2d 1424, 1429-30 (3d Cir. 1990).
          The court has reviewed the reasons presented by Judge Mehalchick for
recommending that the plaintiff’s complaint be dismissed. Because the court
agrees with the sound reasoning that led Judge Mehalchick to the
conclusions in her report and finds no clear error on the face of the record, the
court will adopt the report in its entirety. An appropriate order shall issue.




                                                                     s/ Malachy E. Mannion
                                                                     MALACHY E. MANNION
                                                                     United States District Judge


Date: March 20, 2019
O:\Mannion\shared\MEMORANDA - DJ\CIVIL MEMORANDA\2016 MEMORANDA\16-0131-01.wpd



                                                                   3
